         Case 1:20-cv-09045-LAP Document 4 Filed 09/09/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DANIEL RICE,

                      Plaintiff,
                                              No. 20-CV-9045 (LAP)
-against-
                                                       ORDER
ROBIN COLLIN,

                      Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

     Plaintiff Daniel Rice filed a pro se petition under 28

U.S.C. § 2241, challenging the legality of his sentence entered

in United States v. Rice, No. 02-CR-723 (S.D.N.Y. July 13,

2004).    (See dkt. no. 1.)     On November 16, 2020, the Court

construed Mr. Rice’s petition as a motion under 28 U.S.C. § 2255

and directed him, within sixty days, to either (1) “notify the

Court in writing if he wishes to withdraw the motion” or (2)

“file a declaration showing cause why the motion should not be

denied.”    (Dkt. no. at 5.)     Mr. Rice never complied with that

directive.    Accordingly, his petition [dkt. no. 1] is DENIED.

The Clerk of the Court shall (1) mark this action closed and (2)

mail a copy of this order to Mr. Rice.

SO ORDERED.

Dated:       September 9, 2021
             New York, New York


                              __________________________________
                              LORETTA A. PRESKA, U.S.D.J.

                                      1
